          Case 1:18-cr-00492-PGG Document 83 Filed 06/11/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                ORDER
             -against-
                                                            18 Cr. 492 (PGG)
CLAUDIUS ENGLISH,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to the

Defendant's post-trial motions:

       1. Defendant's motions are due by August 12, 2019;

       2. The Government's opposition papers are due by September 12, 2019;

       3. Defendant's reply papers, if any, are due by September 26, 2019.

           It is further ORDERED that the Defendant's sentencing will take place on

October 10, 2019 in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, New York. Any submissions on behalf of the Defendant are due by

September 26, 2019. The Government's submission is due by October 3, 2019.

           It is further ORDERED that the Probation Department prepare a presentence

investigation report for Defendant English.

Dated: New York, New York
       June 10,2019

                                              SO ORDERED.



                                              Paul G. Gardeph~
                                              United States District Judge
